                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 1 of 8 Page ID #:5728



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS’ PROPOSED VOIR
                           VLADIMIR CORTEZ DIAZ; JOSUE                 DIRE QUESTIONS
                      13   MATEO LEMUS CAMPOS;
                           MARVIN JOSUE GRANDE                         Pretrial Conference
                      14   RODRIGUEZ; ALEXANDER                        Date:      January 21, 2020
                           ANTONIO BURGOS MEJIA; LUIS                  Time:      10:00 a.m.
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as                        Trial date: February 3, 2020
                      16   individuals,                                Time:       9:00 a.m.
                      17                           Plaintiffs,         Magistrate
                                                                       Judge:           Honorable Sheri Pym
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity,
                      23                           Defendants.
                      24
                      25            Defendants THE GEO GROUP, INC., CAMPOS, and DIAZ hereby
                      26    submit the following proposed voir dire questions, to be asked in addition to the
                      27    standard juror questionnaire.
                      28    ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                 5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       1/16/20                                                     DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 2 of 8 Page ID #:5729



                       1            1.       In the trial of this case, the parties are entitled to have a fair, unbiased,
                       2   and unprejudiced jury. If there is any reason why any of you might be biased or
                       3   prejudiced in any way, you must disclose such reason when you are asked to do so.
                       4   It is your duty to make this disclosure now.
                       5            2.       Plaintiffs have the opportunity to present their evidence first, and may
                       6   call Defendants and other defense witnesses to the witness stand during the
                       7   presentation of their case. Only after Plaintiffs have presented their case will
                       8   Defendants have an opportunity to present their side of the case. Will you agree to
                       9   keep an open mind and make no decisions about the evidence until after all the
                      10   evidence has been presented by both sides and the judge has instructed you
                      11   regarding the law in this case?
                      12            3.       Do you have any belief or feeling toward any of the parties, attorneys,
                      13   or witnesses that might be regarded as a bias or prejudice for or against any of
                      14   them?
                      15            4.       Have any of you served as a juror or witness in a case involving any of
                      16   the parties, attorneys, or witnesses?
                      17            5.       Have any of you ever been the plaintiff or the defendant in a civil suit?
                      18   If so, what was the nature of the suit, what was your capacity, in what court, and
                      19   when? Were you satisfied with the outcome? If not, why not?
                      20            6.        Have any of you heard of or have any knowledge of the facts or
                      21   events in this case, apart from what the court has informed you today?
                      22            7.       This lawsuit is brought by 8 individuals who were detained by
                      23   Immigrations and Customs Enforcement (ICE), and housed in a facility operated by
                      24   The GEO Group, Inc. Do any of you have strong feelings about private prison
                      25   corporations, that would affect your ability to be a fair juror in this case?
                      26            8.       Are any of you familiar with any private prisons that house detainees
                      27   for the U.S. Immigrations and Customs Enforcement (ICE) in general, from
                      28   personal knowledge, television reports, newspaper articles, or any other sources?
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                          5:18-CV-01125-SP
                                                                           -2-
  ATTO RNEY S AT LAW       1/16/20                                                              DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 3 of 8 Page ID #:5730



                       1            a)       Are you familiar with The GEO Group?
                       2            NOTE: If any juror does have familiarity with GEO, Defendant would
                       3   request that further examination of the person be held out of the presence of the
                       4   others and the following additional questions be asked:
                       5            b)       What is the substance of the information you have read or heard?
                       6            c)       Have you had any personal experiences, or do you have any personal
                       7   knowledge, about The GEO Group?
                       8            d)       Have you formed any opinions about this case or The GEO Group
                       9   based upon the information that you have received?
                      10            e)       Will anything you experienced, read or saw affect your ability to serve
                      11   as a fair and impartial juror in this case?
                      12            9.       Does the fact that the Plaintiffs are not necessarily U.S. Citizens affect
                      13   your ability to be fair and impartial in this matter? The status of their citizenship is
                      14   not an issue in this case.
                      15            10.      Do you believe that non-citizens should be able to bring a lawsuit?
                      16            11.      Are you now or have any of you ever been associated with any group
                      17   or organization that is concerned with immigration policies, the treatment of
                      18   immigrant detainees, or the reform or elimination of private prisons in California or
                      19   elsewhere?
                      20            If so, have you formed any opinions based upon this experience? Would that
                      21   experience affect your ability to serve as a fair and impartial juror?
                      22            12.      Do any of you have any knowledge or entertain any attitudes or
                      23   opinions about the operation of private prisons and the treatment of immigrant
                      24   detainees in California or elsewhere in the United States? If so, what is the basis of
                      25   your knowledge? Would your knowledge, attitudes, or opinions affect your ability
                      26   to serve as a fair and impartial juror?
                      27            13.      Have you or any member of your immediate family or close friend
                      28   ever been detained by ICE?
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                        5:18-CV-01125-SP
                                                                         -3-
  ATTO RNEY S AT LAW       1/16/20                                                            DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 4 of 8 Page ID #:5731



                       1            a.)      Please describe your experience with law enforcement throughout the
                       2   process.
                       3            b.)      Did you have any interaction with private custody employees?
                       4            c.)      Would that experience affect your ability to serve as a fair and
                       5   impartial juror?
                       6            14.      Have you, any relative, friend, or neighbor ever been housed in a
                       7   private prison or detention facility operated by The GEO Group? If so, would that
                       8   fact affect your ability to serve as a fair and impartial juror?
                       9            15.      Have you or any friend or relative ever visited an ICE detention
                      10   facility? Under what circumstances? Would that fact affect your ability to serve as
                      11   a fair and impartial juror?
                      12            16.      Have any of you read or seen news stories about children being
                      13   separated from their parents at the border? Do you believe that is a policy
                      14   implemented by the U.S. (via President Trump), or any private prison companies?
                      15   This case does not involve any issues with children.
                      16            Would these news stories affect your ability to be impartial and judge this
                      17   case solely on the evidence presented to you in this courtroom?
                      18            17.      Would the fact that the Defendants and most of the defense witnesses
                      19   are custody officers working at an ICE detention facility affect your ability to serve
                      20   as a fair and impartial juror?
                      21            18.      Would the fact that Defendants are represented by attorneys affect
                      22   your ability to serve as a fair and impartial juror? What about the fact that Plaintiffs
                      23   are represented by attorneys?
                      24            19.      What is your attitude about the honesty or dishonesty of detention
                      25   officers?
                      26            20.      Would you believe a detention officer’s testimony any more than
                      27   another witness solely because of his or her job? Asked another way, would you
                      28   disbelieve a detention officer’s testimony any more than any other witness solely
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                        5:18-CV-01125-SP
                                                                         -4-
  ATTO RNEY S AT LAW       1/16/20                                                            DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 5 of 8 Page ID #:5732



                       1   because of his or her job?
                       2            21.       Would the fact that Defendants Diaz and Campos were employees of
                       3   The GEO Group affect your ability to serve as a fair and impartial juror? Would
                       4   you give the same attention and consideration to testimony of employees of The
                       5   GEO Group as you would give to any other witness?
                       6            22.      Have you, any relative, friend, or neighbor ever been an employee of a
                       7   detention facility, jail or prison either in California or elsewhere? If so, would that
                       8   affect your ability to serve as a fair and impartial juror?
                       9            23.      Have you, any relative, friend, or neighbor ever been an employee of
                      10   any law enforcement agency either in California or elsewhere? If so, would that
                      11   affect your ability to serve as a fair and impartial juror?
                      12            24.      Have any of you, any member of your family, or close friend had any
                      13   special training in law, criminal science, or corrections? If so, please describe that
                      14   training.
                      15            Would that training affect your ability to serve as a fair and impartial juror?
                      16            25.      There may be some basic medical evidence presented in this case.
                      17   Have you or any member of your family or close friends had any special training in
                      18   any branch of medicine? If yes, what is that training?
                      19            26.      Are you, or any of your relatives or close friends, a lawyer, judge, or
                      20   person who works in a courtroom or with lawyers or judges?
                      21            27.      Have you ever filed a claim with a government agency? If your
                      22   answer is yes, can you describe the claim? Can you set aside the facts that led to
                      23   your claim and decide this case solely on the evidence presented and the law as
                      24   given to you by the Court?
                      25            28.      The defendants in this case are Lieutenant Jane Diaz, and Sergeant
                      26   Giovanni Campos, who worked for GEO at the Adelanto detention facility. Do
                      27   you feel that you cannot be fair to Lt. Diaz and Sgt. Campos because they were
                      28   detention officers? If so, why not?
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                       5:18-CV-01125-SP
                                                                         -5-
  ATTO RNEY S AT LAW       1/16/20                                                           DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 6 of 8 Page ID #:5733



                       1            29.      Another defendant in this case is The GEO Group, a private
                       2   corporation. A corporation is entitled to be treated as a person under the law. Do
                       3   you feel that you can be fair to The GEO Group, even though it is a corporation?
                       4            30.      Have you, or any member of your family or close friends, ever been
                       5   critical of an immigration detention facility for any reason? If your answer is yes,
                       6   can you divorce yourself from that criticism and decide this case solely on the
                       7   evidence presented and the law as given to you by the Court?
                       8            31.      At any time in your life did you intend to enter into a career in law
                       9   enforcement or corrections? If your answer is yes, state whether you actually
                      10   entered into an academy or joined a law enforcement agency.
                      11            32.      Do you, or any of your relatives or close friends, work for a
                      12   government agency? What agency? What are your responsibilities? Do you come
                      13   into contact with law enforcement personnel? If your answer is yes, can you
                      14   divorce yourself from that experience and anything that you may have seen or heard
                      15   and decide this case solely on the evidence presented and the law as given to you by
                      16   the Court?
                      17            33.      Coming into this case, is there anything about The GEO Group or its
                      18   officers and employees, that you do not like which may affect your ability to fairly
                      19   decide this case?
                      20            34.      Will you be able to judge the actions of the individual defendants
                      21   solely on the evidence presented at the trial and without regard to anything you may
                      22   have heard about the The GEO Group or any detention facility?
                      23            35.      You will hear that Lt. Diaz and Sgt. Campos worked in the ICE
                      24   detention facility in Adelanto, which is in San Bernardino County. Have you read
                      25   anything about this facility? Will you be able to set aside anything you heard about
                      26   the facility in Adelanto, and not let it affect your judgment in this case?
                      27            36.      Do you understand that Lt. Diaz and Sgt. Campos were not involved in
                      28   any news stories about Adelanto or private detention facilities that you may have
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                       5:18-CV-01125-SP
                                                                         -6-
  ATTO RNEY S AT LAW       1/16/20                                                           DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 7 of 8 Page ID #:5734



                       1   seen on TV or read about in the paper, and it should not be held against them?
                       2            37.      Is there anything you think this Court should know about the way any
                       3   of the media coverage about detention facilities and private prisons has affected
                       4   your opinion of them?
                       5            38.      Do you believe that just because this lawsuit has come to trial, the
                       6   plaintiff must have valid claims against the defendants? If your answer is yes,
                       7   please tell us why.
                       8            39.      If you receive an instruction regarding the law and you believe the law
                       9   is unfair or you simply disagree with it, will you be able to put your personal
                      10   feeling aside and apply the law to the evidence which has been presented to you?
                      11            40.      Are there any of you who think that a plaintiff in a lawsuit is more
                      12   likely or less likely to be truthful merely because he or she is bringing a lawsuit for
                      13   money damages?
                      14            41.      The court will instruct you that Plaintiffs in this case have the burden
                      15   of proving each of his alleged claims. If Plaintiffs fails to prove each claim, after
                      16   hearing all the evidence and law in this case, will you be willing to bring in a
                      17   verdict in favor of Defendants?
                      18            42.      Are there any of you who think that a defendant in a lawsuit is more
                      19   likely or less likely to be truthful merely because he is being sued? Would your
                      20   answer be any different if the defendant is a custody officer?
                      21            43.      If you develop sympathy for one party in this lawsuit, would you be
                      22   able to separate that sympathy from your duty to apply the law to the facts of the
                      23   case?
                      24            44.      It is important that I have your assurance that you will, without
                      25   reservation, follow my instructions and rulings on the law that will apply to this
                      26   case. To put it somewhat differently, whether you approve or disapprove of the
                      27   Court's ruling or instructions, it is your solemn duty to accept as correct these
                      28   statements of the law. You may not substitute your own idea of what you think the
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                       5:18-CV-01125-SP
                                                                         -7-
  ATTO RNEY S AT LAW       1/16/20                                                           DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 196 Filed 01/16/20 Page 8 of 8 Page ID #:5735



                       1   law ought to be. Will all of you follow the law as given to you by me in this case?
                       2            45.      Do any of you know any other reason, or has anything occurred to you
                       3   during this question period, that might make you doubtful that you could be a
                       4   completely fair and impartial juror in this case? If there is, it is your duty to
                       5   disclose the reason now.
                       6
                       7   Dated: January 16, 2020                   BURKE, WILLIAMS & SORENSEN, LLP
                       8
                       9                                             By: /s/ Carmen M. Aguado
                                                                          Susan E. Coleman
                      10                                                  Carmen M. Aguado
                      11                                             Attorneys for Defendants
                                                                     THE GEO GROUP, INC.,
                      12                                             CAMPOS, and DIAZ
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        SD #4821-2168-1842 v1                                                    5:18-CV-01125-SP
                                                                       -8-
  ATTO RNEY S AT LAW       1/16/20                                                        DEFTS PROPOSED VOIR DIRE
     LOS A NG EL ES
